BENEDICT, District Judge.
This is a motion for an injunction to restrain the defendants from making a certain form of self-lubricating vehicle axles, which, it is claimed, infringes upon a patent owned by the plaintiff. The patent relied on was first issued to the plaintiff on March 10th, 1874 [No. 148,-368]. It was re-issued November 10th, 1874. No. 6,129. The claim in the re-issue is for “a wheel axle, with recesses in the upper part of such axle, substantially in the manner and for the purposes set forth.”
Neither the construction nor the validity of the re-issue has ever been adjudicated. Upon this motion, the validity of the patent is disputed and the novelty of the invention is denied. If, as the plaintiff contends, his invention covers every form of recess made in the upper part of an axle, for the purpose of containing oil and permitting it to be drawn therefrom as the wheel revolves, the affidavits produced in opposition to this motion raise sufficient doubt as to the novelty of the invention, to defeat a motion for injunction, where, as in this case, the patent was issued within five months, where exclusive possession is not shown, and where the defendants are responsible and able to respond to any claim for damages that may be made out against them. The motion must, therefore, be denied.